Title: 26th.
From: Adams, John Quincy
To: 


       Rainy weather all day. I had a number of the Class at my Chamber in the Afternoon. Immediately after Prayers we had a Class meeting for the Purpose of choosing a Valedictory Orator, and Collectors of Theses. Eaton was moderator. A motion was carried that a majority of the votes of Class should be necessary for an Election. When the votes were collected it was found there was no choice. There were five votes, for Jackson, the last Person, that would have been suspected of obtaining any. A second attempt was made, equally fruitless. Jackson had ten Votes. It was then resolved, that the choice of an Orator should be deferred; and that the Class should proceed to that of the Collectors. The one for Technology, Grammar, and Rhetoric was first ballotted. Waldo, had 20 Votes; but as a majority of all the Votes was required there was no Choice. It was voted then, that the Person who should have for the future, the greatest number of Votes, should be duly elected. Waldo said, he was sensible of the honour done him by those gentlemen, that had voted for him; but that he wished to be excused. He was taken at his word, and Abbot 2d. was chosen. His modesty and diffidence were such that he earnestly requested to be excused; but with great difficulty was prevailed upon to accept. The second Collector for Logic, Metaphysics, Ethics, Theology, and Politics, was then Chosen. Fiske was the Person. The Mathematical Part fell to Adams, and the Physical to Johnstone. The choice of those was not so judicious as that of the others. Cranch and Abbot 1st would undoubtedly have been more proper Persons, but neither of them would probably have accepted, a second choice. The meeting at about 7 o’clock was adjourned till Monday evening, when we shall proceed to the Choice of an Orator. The Club then came, and drank tea at my Chamber. Fay was there, and entertained us with singing till 9 o’clock.
      